DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
2)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “carpule” of claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3)	The disclosure is objected to because of the following informalities:
Specification should be reviewed and all instances of references cited numerals (i.e. Page 2, line 29, “procedure “does not hurt” (1)”) should be written in superscript (i.e. “procedure “does not hurt”1”) for readability
Appropriate correction is required.
Claim Objections
4)	Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 4, “a shaft, the shaft” should read “a needle shaft, the needle shaft” for continuity with the following instances of “the needle shaft” within claims 1-12
Claim 1, line 4, “pharmaceutical chemicals” should read “the pharmaceutical compound” for clarity and continuity
Claim 1, line 6, “a tip on one end, the tip” should read “a needle tip on one end, the needle tip” for continuity with the following instances of “the needle tip” within claims 1-12
Claims 2-12, and 14-19, respective lines 1, “invention of Claim” should read “invention of claim” for correctness
Claim 11, line 2, “and angled” should read “an angled tip” for clarity
Claim 13, line 3, “comprising;” should read “comprising:” for grammatical correctness
Claim 13, line 4, “a shaft” should read “a needle shaft” for continuity with the following instances of “the needle shaft” within claims 1-12
Claim 13, line 5, “pharmaceutical chemicals” should read “a pharmaceutical compound” for continuity with the following instances of “the pharmaceutical compound” with claims 13-19
Claim 18, line 2, “pharmaceutical chemicals” should read “the pharmaceutical compound” for clarity and continuity
Claim 20, line 6, “pharmaceutical chemicals” should read “the pharmaceutical compound” for clarity and continuity
Claim 20, line 5, “a shaft” should read “a needle shaft” for continuity with the following instances of “the needle shaft” within claim 20
Claim 20, line 7, “a tip on one end of the shaft, the tip” should read “a needle tip on one end of the needle shaft, the needle tip” for continuity with the following instances of “the needle tip” and “the needle shaft” within claim 20
All further instances not directly pointed to of “the shaft” or “the tip” should be amended, respectively, to “the needle shaft” or “the needle tip” for clarity and continuity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tip on one end” in line 6. However, it is unclear on what the tip is supposed to be “on one end” of, making the claim indefinite. For the purposes of examination, “a tip on one end” will be examined as “a tip on one end of the needle shaft”.
Claim 1 recites the limitation "the centerline axis" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the centerline axis” as “a centerline axis”.
The term “more advantageous” in claim 1, line 16, is a relative term which renders the claim indefinite. The term “more advantageous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “angle” has been rendered indefinite by the use of “more advantageous”, as it is unclear what angle would be considered “less advantageous”.
Claim 1 recites the limitation “the intended injection site” in lines 17-18. However, it is unclear whether “the intended injection site” is a further recitation of “an injection site” in claim 1, line 15, or is a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the intended injection site” as “the injection site”.
Claim 3 recites the limitation “the dental procedure” in line 2. However, it is unclear which “dental procedure” is being referred to, as the only previous procedure claimed in claim 1 is “dental procedures” (specifically plural). Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “in dental procedures” of claim 1, line 1, as “in a dental procedure”.
Claim 4 recites the limitation “the angled tip” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the angled tip” as “the needle tip”.
Claim 4 recites the limitation “the injection site” in line 2. However, it is unclear if “the injection site” is a further recitation of “an injection site” of claim 1, line 15, “intended injection site” of claim 1, lines 17-18, or a separate entity. Therefore, the claim is indefinite. 
Claim 4 recites the limitation “syringe” in line 3. However, it is unclear if this “syringe” is in further reference to “a syringe barrel” of claim 1, line 2, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “syringe” as “the syringe barrel”.
Claim 12 recites the limitation “the needle fluid passage” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the needle fluid passage” as “the central bore”.
Claim 12 recites the limitation “the chemical compound” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the chemical compound” as “the pharmaceutical compound”.
Claim 13 recites the limitation “A dental procedure” in line 1. However, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. Therefore, the claim is indefinite.
Claim 13 recites the limitation “a tip on one end” in line 6. However, it is unclear on what the tip is supposed to be “on one end” of, making the claim indefinite. For the purposes of examination, “a tip on one end” will be examined as “a tip on one end of the needle shaft”.
Claim 13 recites the limitation “the carpule” in line 12. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the carpule” as “a carpule”.
Claim 13 recites the limitation "the centerline axis" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the centerline axis” as “a centerline axis”.
The term “more advantageous” in claim 13, line 19, is a relative term which renders the claim indefinite. The term “more advantageous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “angle” has been rendered indefinite by the use of “more advantageous”, as it is unclear what angle would be considered “less advantageous”.
Claim 13 recites the limitation “the intended injection site” in line 20. However, it is unclear whether “the intended injection site” is a further recitation of “an injection site” in claim 13, line 17, or is a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the intended injection site” as “the injection site”.
Claim 14 recites the limitation “the angled tip” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the angled tip” as “the needle tip”.
Claim 18 recites the limitation “a central bore” in line 1. However, it is unclear if “a central bore” is a further reference to “a central bore” of claim 13, line 4, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a central bore” of claim 18, line 1, as “the central bore”.
Claim 18 recites the limitation “a central bore between 25 and 27” in lines 1-2. However, it is unclear what measurements are to be associated with “between 25 and 27”. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “between 25 and 27” as “between 25 and 27 gauge”, similar to the language of claim 8.
Claim 19 recites the limitation “the needle fluid passage” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the needle fluid passage” as “the central bore”.
Claim 19 recites the limitation “the chemical compound” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the chemical compound” as “the pharmaceutical compound”.
Claim 20 recites the limitation "the centerline axis" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the centerline axis” as “a centerline axis”.
The term “more advantageous” in claim 20, lines 17-18, is a relative term which renders the claim indefinite. The term “more advantageous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “angle” has been rendered indefinite by the use of “more advantageous”, as it is unclear what angle would be considered “less advantageous”.
Claim 20 recites the limitation “the intended injection site” in lines 18-19. However, it is unclear whether “the intended injection site” is a further recitation of “an injection site” in claim 20, line 16, or is a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the intended injection site” as “the injection site”.
Claim Rejections - 35 USC § 101
8)	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9)	Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claim is directed to a process (“A dental procedure”), the claim does not consist of a series of steps. Instead, the claim consists of apparatus structure and functional limitations. These do not allow Examiner to determine how the apparatus is to be used, or what series of steps are to be undertaken with the apparatus. Therefore, the claimed invention is not patent eligible subject matter.
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claims 1-4, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent No. 5514113), hereinafter Anderson, in view of Segal (WO2016185212), hereinafter Segal, further in view of Sicurelli et al. (U.S. Patent No. 6162202), hereinafter Sicurelli.
	Regarding claim 1, Anderson teaches a needle assembly (as shown in Fig. 1) used in a dental procedure upon a patient, the needle assembly being affixed to a syringe barrel for use, the syringe barrel housing a carpule containing a pharmaceutical compound (Examiner interprets “the needle assembly being affixed to a syringe barrel for use, the syringe barrel housing a carpule containing a pharmaceutical compound” to be functional language which does not positively claim the syringe barrel, carpule, or pharmaceutical compound; as the Abstract teaches that the needle assembly is to be used with a syringe, and Col. 1, lines 35-36 teach that the needle assembly is used to deliver anesthetic, Examiner considers the claimed language to be perfectly capable with the art of Anderson), the needle assembly comprising:
	a needle shaft (Fig. 1; 9), the needle shaft comprising a central bore (Fig. 1; 11) therein for passing the pharmaceutical compound there thru [Col. 1, lines 35-36];
	a needle tip (end of needle shaft near 52) on one end of the needle shaft, the needle tip in fluid interconnection with the central bore (as shown in Fig. 1);
	a hub (Fig. 1; 48) and a syringe adapter (Fig. 1; 3), adjacent the other end of the needle shaft opposing the needle tip (as shown in Fig. 1), the needle shaft passing through the hub and syringe adapter (as shown in Fig. 1), the syringe adapter configured to engage the syringe barrel (Examiner interprets “the syringe adapter configured to engage the syringe barrel” as functional language which includes structure that is not positively claimed; it would have been perfectly possible for a syringe barrel to be engaged with the syringe adapter);
	the needle shaft extending beyond the syringe adapter (as shown in Fig. 1);
	the needle shaft comprising a curve (Fig. 1; 23) therein such that a centerline axis of the shaft at the needle tip is at an angle when compared to the centerline axis of the shaft at the hub (as shown in Fig. 1).
	While it is Examiner’s understanding that the needle tip itself would flex slightly even with the support of hub (due to pressure being placed on the needle tip), Anderson fails to explicitly teach wherein, as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle for injection of the pharmaceutical compound proximal to the injection site. Anderson further does not teach wherein the needle shaft is configured to pierce the carpule upon engagement with the syringe barrel.
	Segal teaches a needle assembly (as shown in Fig. 3) used in a dental procedure [Abstract], the needle assembly being affixed to a syringe barrel (Fig. 3; 10) for use, the syringe barrel housing a carpule (Fig. 3; 24) containing a pharmaceutical compound [Page 11, line 8], the needle assembly comprising:
	a needle shaft (Fig. 3; 39), the needle shaft comprising a central bore therein for passing the pharmaceutical compound there thru;
	a needle tip on one end of the needle shaft, the needle tip in fluid interconnection with the central bore (as is shown in Fig. 3);
	a hub (Fig. 3; 40) and syringe adaptor (internal threads on the inside of hub 40) [Page 11, line 11] adjacent the other end of the needle shaft opposing the needle tip (as shown in Fig. 3), the needle shaft passing thru the hub and the syringe adapter, the syringe adapter configured to engage the syringe barrel (via Fig. 3; 19) [Page 11, line 17];
	the needle shaft extending beyond the syringe adapter (as shown in Fig. 40) and configured to pierce the carpule upon engagement with the syringe barrel [Page 11, lines 17-20], the central bore of the needle shaft and the needle tip thereby in fluid interconnection with the pharmaceutical compound contained in the carpule.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson to be configured to pierce the carpule upon engagement with the syringe barrel, as taught by Segal. Doing so would have been well-known in the art, as taught by Segal [Page 11, lines 17-20].
	Anderson in view of Segal still fails to teach wherein, as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle for injection of the pharmaceutical compound proximal to the injection site.
	Sicurelli teaches a needle assembly (as shown in Fig. 1) used in a dental procedure upon a patient, the needle assembly being affixed to a syringe barrel (Fig. 1; 18) for use, the syringe barrel containing a pharmaceutical compound [Col. 4, lines 15-18], the needle assembly comprising:
	a needle shaft (Fig. 3; 10b), the shaft comprising a central bore therein for passing the pharmaceutical compound there thru [Col. 4, lines 32-36];
	a needle tip (Fig. 3; 15b), the needle tip in fluid connection with the central bore;
	a hub [Col. 2, lines 43-44 “Luer Lock”], adjacent the other end of the needle shaft opposing the tip (as shown in Fig. 3);
	the needle shaft comprising a curve therein (as shown in Fig. 3) such that a centerline axis of the shaft at the tip is at an angle when compared to the centerline axis of the shaft at the hub (as show in Fig. 3);
	wherein as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle (Examiner interprets the deflection to be to a “more advantageous” angle, as the needle tip has the ability to flex whatever was is necessary, therefore being “more advantageous”) for injection of the pharmaceutical compound proximate to the injection site [Col. 2, lines 53-60].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle tip of Anderson in view of Segal to deflect to a more advantageous angle for injection of the pharmaceutical compound proximate to the injection site, as taught by Sicurelli. Doing so would have allowed for easier negotiation of the patient’s anatomy [Col. 2, lines 53-60], while also causing less trauma.
	Regarding claim 2, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, wherein the pharmaceutical compound is an anesthetic [Anderson, Col. 1, lines 35-36].
	Regarding claim 3, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, wherein the dental procedure is an inferior alveolar nerve block (Examiner interprets “wherein the dental procedure is an inferior alveolar nerve block” to be a functional limitation, where the structure of Anderson in view of Segal in view of Sicurelli is perfectly capable of being used for an inferior alveolar nerve block).
	Regarding claim 4, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, wherein the needle tip of the needle assembly facilitated access to the injection site by avoiding physical obstacles presented by the patient anatomy to the needle assembly [Anderson, Col. 1, lines 35-45].
	Regarding claim 11, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, wherein the needle tip further comprises a single axial hole (as shown in Fig. 1) and an angled tip (Fig. 1; shaft distal of bend 23).
	Regarding claim 12, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, wherein the needle tip further comprises at least one port (port of central bore 11 at 13, as shown in Fig. 1) in fluid interconnection with the central bore for delivery of the pharmaceutical compound.
Regarding claim 13, Anderson teaches a dental procedure for injection of anesthetic [Abstract] into a patient’s jaw in an inferior alveolar nerve block (Examiner interprets “into a patient’s jaw an interior alveolar never block” to be functional language, despite the claim being a method claim, as the method currently only require structure, and does not require a “series of steps”), the procedure utilizing a needle assembly (as shown in Fig. 1), the procedure comprising:
	the needle assembly comprising a needle shaft (Fig. 1; 9), the needle shaft with a central bore (Fig. 1; 11) therein for passing a pharmaceutical compound there thru [Col. 1, lines 35-36];
	the needle assembly comprising a needle tip (end of needle shaft near 52) on one end of the needle shaft, the needle tip in fluid interconnection with the central bore (as shown in Fig. 1);
	the needle assembly comprising a hub (Fig. 1; 48) and a syringe adapter (Fig. 1; 3), adjacent the other end of the needle shaft opposing the needle tip (as shown in Fig. 1), the needle shaft passing through the hub and syringe adapter (as shown in Fig. 1),
	the needle assembly comprising the needle shaft extending beyond the syringe adapter (as shown in Fig. 1);
	the needle shaft comprising a curve (Fig. 1; 23) therein such that a centerline axis of the shaft at the needle tip is at an angle when compared to the centerline axis of the shaft at the hub (as shown in Fig. 1).
	While Anderson teaches in the Abstract that the needle assembly is to be used with a syringe, Anderson fails to explicitly teach wherein needle assembly is affixed to a syringe for use, the syringe adapter being configured to engage the syringe barrel.
Additionally, while it is Examiner’s understanding that the needle tip itself would flex slightly even with the support of hub (due to pressure being placed on the needle tip), Anderson fails to explicitly teach wherein, as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle for injection of the pharmaceutical compound proximal to the injection site. 
Anderson further does not teach wherein the needle shaft is configured to pierce the carpule upon engagement with the syringe barrel.
	Segal teaches a needle assembly (as shown in Fig. 3) affixed to a syringe, the syringe comprising a syringe barrel (Fig. 3; 10) for use:
	the needle assembly comprising a needle shaft (Fig. 3; 39) with a central bore therein for passing a pharmaceutical compound [Page 11, line 8] there thru;
	the needle assembly comprising a needle tip on one end of the needle shaft, the needle tip in fluid interconnection with the central bore (as is shown in Fig. 3);
	the needle assembly comprising a hub (Fig. 3; 40) and syringe adaptor (internal threads on the inside of hub 40) [Page 11, line 11] adjacent the other end of the needle shaft opposing the needle tip (as shown in Fig. 3), the needle shaft passing thru the hub and the syringe adapter, the syringe adapter configured to engage the syringe barrel (via Fig. 3; 19) [Page 11, line 17];
	the needle assembly comprising the needle shaft extending beyond the syringe adapter (as shown in Fig. 4) and configured to pierce a carpule (Fig. 3; 24) upon engagement with the syringe barrel [Page 11, lines 17-20], the central bore of the needle shaft and the needle tip thereby in fluid interconnection with the pharmaceutical compound contained in the carpule.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson to be configured to pierce the carpule upon engagement with the syringe barrel, as taught by Segal. Doing so would have been well-known in the art, as taught by Segal [Page 11, lines 17-20].
	Anderson in view of Segal still fails to teach wherein, as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle for injection of the pharmaceutical compound proximal to the injection site.
	Sicurelli teaches a needle assembly (as shown in Fig. 1) affixed to a syringe, the syringe comprising a syringe barrel (Fig. 1; 18), 
	the needle assembly comprising a needle shaft (Fig. 3; 10b) with a central bore therein for passing a pharmaceutical compound [Col. 4, lines 15-18] there thru [Col. 4, lines 32-36];
	the needle assembly comprising a needle tip (Fig. 3; 15b), the needle tip in fluid connection with the central bore;
	the needle assembly comprising a hub [Col. 2, lines 43-44 “Luer Lock”], adjacent the other end of the needle shaft opposing the tip (as shown in Fig. 3);
	the needle shaft comprising a curve therein (as shown in Fig. 3) such that a centerline axis of the shaft at the tip is at an angle when compared to the centerline axis of the shaft at the hub (as show in Fig. 3);
	wherein, during the procedure as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle (Examiner interprets the deflection to be to a “more advantageous” angle, as the needle tip has the ability to flex whatever was is necessary, therefore being “more advantageous”) for injection of the pharmaceutical compound proximate to the injection site [Col. 2, lines 53-60].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle tip of Anderson in view of Segal to deflect to a more advantageous angle for injection of the pharmaceutical compound proximate to the injection site, as taught by Sicurelli. Doing so would have allowed for easier negotiation of the patient’s anatomy [Col. 2, lines 53-60], while also causing less trauma.
	Regarding claim 14, Anderson in view of Segal in view of Sicurelli teaches the dental procedure of claim 13, wherein an angled tip (Fig. 1; shaft distal of bend 23) of the needle assembly facilitates access to the injection site by avoiding physical obstacles presented by the patient anatomy to the needle assembly and syringe [Col. 1, lines 35-45].
	Regarding claim 19, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 13, wherein the needle tip further comprises at least one port (port of central bore 11 at 13, as shown in Fig. 1) in fluid interconnection with the central bore for delivery of the pharmaceutical compound.
13)	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Segal in view of Sicurelli, further in view of Ardehali (U.S. PGPUB 20140031747), hereinafter Ardehali. 
Regarding claim 5, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, but does not explicitly teach wherein the centerline axis of the needle shaft at the needle tip when compared to the centerline axis of the needle shaft at the hub is between 15 and 45 degrees.
Ardehali teaches a needle assembly used in a dental procedure upon a patient [Paragraph 0031], the needle assembly comprising:
	a needle shaft (Fig. 2; 5), the needle shaft comprising a curve therein wherein the angle between the centerline axis of the needle shaft at the needle tip when compared to the centerline axis of the needle shaft at the hub is between 15 and 45 degrees [Paragraph 0031] (as Ardehali teaches that the needle shaft is bent at an angle that is at least 30 degrees, which falls between 15 and 45 degrees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught angle between the centerline axis of the needle shaft at the needle tip when compared to the centerline axis of the needle shaft at the hub of Anderson in view of Segal in view of Sicurelli in view of Uzbelger Feldman to be between 15 and 45 degrees, as taught by Ardehali. Doing so would have allowed for ease of access to different portions of the patient’s mouth, as taught by Ardhali [Paragraph 0031].
Regarding claim 6, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, but does not explicitly teach wherein the centerline axis of the needle shaft at the needle tip when compared to the centerline axis of the needle shaft at the hub is substantially 30 degrees.
Ardehali teaches a needle assembly used in a dental procedure upon a patient [Paragraph 0031], the needle assembly comprising:
	a needle shaft (Fig. 2; 5), the needle shaft comprising a curve therein, wherein the angle between the centerline axis of the needle shaft at the needle tip when compared to the centerline axis of the needle shaft at the hub is substantially 30 degrees [Paragraph 0031] (as Ardehali teaches that the needle shaft is bent at an angle that is at least 30 degrees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught the angle between the centerline axis of the needle shaft at the needle tip when compared to the centerline axis of the needle shaft at the hub of Anderson in view of Segal in view of Sicurelli in view of Uzbelger Feldman to be substantially 30 degrees, as taught by Ardehali. Doing so would have allowed for ease of access to different portions of the patient’s mouth, as taught by Ardhali [Paragraph 0031].
14)	Claims 7-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Segal in view of Sicurelli, further in view of Uzbelger Feldman (U.S. PGPUB 20160354326), hereinafter Uzbelger Feldman.
	Regarding claim 7, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, but fails to teach wherein the needle shaft has an internal gauge of between 20 and 32.
	Uzbelger Feldman teaches a needle assembly (Fig. 7; 12) used in dental procedures (as show in Fig. 6), the needle assembly being affixed to a syringe barrel (Fig. 7; 11) for use, the needle assembly comprising:
	a needle shaft (Fig. 7; 11) the needle shaft comprising a central bore therein for passing a pharmaceutical compound there thru;
	wherein the needle shaft has an internal gauge between 20 and 32 [Paragraph 0089] (as the gauges between 20 and 32 are all contained within the range of 10 to 40, as taught in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson in view of Segal in view of Sicurelli to have an internal gauge between 20 and 32, as taught by Uzbelger Feldman. Doing so would have been well-known within the art, as taught by Uzbelger Feldman [Paragraph 0089].
Regarding claim 8, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, but fails to teach wherein the needle shaft has an internal gauge of between 25 and 27.
	Uzbelger Feldman teaches a needle assembly (Fig. 7; 12) used in dental procedures (as show in Fig. 6), the needle assembly being affixed to a syringe barrel (Fig. 7; 11) for use, the needle assembly comprising:
	a needle shaft (Fig. 7; 11) the needle shaft comprising a central bore therein for passing a pharmaceutical compound there thru;
	wherein the needle shaft has an internal gauge between 25 and 27 [Paragraph 0089] (as the gauges between 25 and 27 are all contained within the range of 10 to 40, as taught in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson in view of Segal in view of Sicurelli to have an internal gauge between 25 and 27, as taught by Uzbelger Feldman. Doing so would have been well-known within the art, as taught by Uzbelger Feldman [Paragraph 0089].
	Regarding claim 9, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, but fails to teach wherein the needle shaft has a length between 20 millimeters to 40 millimeters from needle tip to hub measured along the shaft centerline.
	Uzbelger Feldman teaches a needle assembly (Fig. 7; 12) used in dental procedures (as show in Fig. 6), the needle assembly being affixed to a syringe barrel (Fig. 7; 11) for use, the needle assembly comprising:
	a needle shaft (Fig. 7; 11) the needle shaft comprising a central bore therein for passing a pharmaceutical compound there thru;
	wherein the needle shaft has a length between 20 millimeters to 40 millimeters from needle tip to hub measured along the shaft centerline [Paragraph 0089] (as the lengths between 20 and 40 millimeters are all contained within the range of 5 to 40 millimeters, as taught in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson in view of Segal in view of Sicurelli to have length between 20 and 40 millimeters, as taught by Uzbelger Feldman. Doing so would have been well-known within the art, as taught by Uzbelger Feldman [Paragraph 0089].
Regarding claim 10, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, but fails to teach wherein the needle shaft has a length of 35 millimeters from needle tip to hub measured along the shaft centerline.
	Uzbelger Feldman teaches a needle assembly (Fig. 7; 12) used in dental procedures (as show in Fig. 6), the needle assembly being affixed to a syringe barrel (Fig. 7; 11) for use, the needle assembly comprising:
	a needle shaft (Fig. 7; 11) the needle shaft comprising a central bore therein for passing a pharmaceutical compound there thru;
	wherein the needle shaft has a length of 35 millimeters from needle tip to hub measured along the shaft centerline [Paragraph 0089] (as the length of 35 millimeters is contained within the range of 5 to 40 millimeters, as taught in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson in view of Segal in view of Sicurelli to have length of 35 millimeters, as taught by Uzbelger Feldman. Doing so would have been well-known within the art, as taught by Uzbelger Feldman [Paragraph 0089].
Regarding claim 17, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 1, but fails to teach wherein the needle shaft has a length between 20 millimeters to 40 millimeters from needle tip to hub measured along the shaft centerline.
	Uzbelger Feldman teaches a needle assembly (Fig. 7; 12) used in dental procedures (as show in Fig. 6), the needle assembly being affixed to a syringe barrel (Fig. 7; 11) for use, the needle assembly comprising:
	a needle shaft (Fig. 7; 11) the needle shaft comprising a central bore therein for passing a pharmaceutical compound there thru;
	wherein the needle shaft has a length between 20 millimeters to 40 millimeters from needle tip to hub measured along the shaft centerline [Paragraph 0089] (as the lengths between 20 and 40 millimeters are all contained within the range of 5 to 40 millimeters, as taught in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson in view of Segal in view of Sicurelli to have length between 20 and 40 millimeters, as taught by Uzbelger Feldman. Doing so would have been well-known within the art, as taught by Uzbelger Feldman [Paragraph 0089].
Regarding claim 18, Anderson in view of Segal in view of Sicurelli teaches the invention of claim 13, but fails to teach wherein the needle shaft has the central bore between 25 and 27 gauge therein for passing the pharmaceutical compound there thru.
	Uzbelger Feldman teaches a needle assembly (Fig. 7; 12) used in dental procedures (as show in Fig. 6), the needle assembly being affixed to a syringe barrel (Fig. 7; 11) for use, the needle assembly comprising:
	a needle shaft (Fig. 7; 11) the needle shaft comprising a central bore therein for passing a pharmaceutical compound there thru;
	needle shaft has the central bore between 25 and 27 gauge therein for passing the pharmaceutical compound there thru [Paragraph 0089] (as the gauges between 25 and 27 are all contained within the range of 10 to 40, as taught in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson in view of Segal in view of Sicurelli to have the central bore between 25 and 27 gauge, as taught by Uzbelger Feldman. Doing so would have been well-known within the art, as taught by Uzbelger Feldman [Paragraph 0089].
15)	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Segal in view of Sicurelli, in view of Uzbelger Feldman, further in view of Ardehali.
	Regarding claim 20, Anderson teaches a needle assembly (as shown in Fig. 1) used in a dental procedure upon a patient, the dental procedure being an inferior alveolar nerve block (Examiner interprets “the dental procedure an interior alveolar nerve block” to be functional language, wherein Anderson would be perfectly capable of being used for an interior alveolar nerve block), the needle assembly being affixed to a syringe barrel for use, the syringe barrel housing a carpule containing a pharmaceutical compound (Examiner interprets “the needle assembly being affixed to a syringe barrel for use, the syringe barrel housing a carpule containing a pharmaceutical compound” to be functional language which does not positively claim the syringe barrel, carpule, or pharmaceutical compound; as the Abstract teaches that the needle assembly is to be used with a syringe, and Col. 1, lines 35-36 teach that the needle assembly is used to deliver anesthetic, Examiner considers the claimed language to be perfectly capable with the art of Anderson), the needle assembly comprising:
	a needle shaft (Fig. 1; 9) comprising a central bore (Fig. 1; 11) therein for passing the pharmaceutical compound there thru [Col. 1, lines 35-36];
	a needle tip (end of needle shaft near 52) on one end of the needle shaft, the needle tip in fluid interconnection with the central bore (as shown in Fig. 1);
	a hub (Fig. 1; 48) and a syringe adapter (Fig. 1; 3), adjacent the other end of the needle shaft opposing the needle tip (as shown in Fig. 1), the needle shaft passing through the hub and syringe adapter (as shown in Fig. 1), the syringe adapter configured to engage the syringe barrel (Examiner interprets “the syringe adapter configured to engage the syringe barrel” as functional language which includes structure that is not positively claimed; it would have been perfectly possible for a syringe barrel to be engaged with the syringe adapter);
	the needle shaft extending beyond the syringe adapter (as shown in Fig. 1);
	the needle shaft comprising a curve (Fig. 1; 23) therein such that a centerline axis of the shaft at the needle tip is at an angle when compared to the centerline axis of the shaft at the hub (as shown in Fig. 1).
	While it is Examiner’s understanding that the needle tip itself would flex slightly even with the support of hub (due to pressure being placed on the needle tip), Anderson fails to explicitly teach wherein, as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle for injection of the pharmaceutical compound proximal to the injection site. Anderson further does not teach wherein the needle shaft is configured to pierce the carpule upon engagement with the syringe barrel, wherein the needle shaft has the central bore between 25 and 27 gauge therein for passing the pharmaceutical compound there thru, or wherein the curve therein is such that the centerline axis of the needle shaft at the needle tip is at a 30 degree angle when compared to the centerline axis of the shaft at the hub.
	Segal teaches a needle assembly (as shown in Fig. 3) used in a dental procedure [Abstract], the needle assembly being affixed to a syringe barrel (Fig. 3; 10) for use, the syringe barrel housing a carpule (Fig. 3; 24) containing a pharmaceutical compound [Page 11, line 8], the needle assembly comprising:
	a needle shaft (Fig. 3; 39), the needle shaft comprising a central bore therein for passing the pharmaceutical compound there thru;
	a needle tip on one end of the needle shaft, the needle tip in fluid interconnection with the central bore (as is shown in Fig. 3);
	a hub (Fig. 3; 40) and syringe adaptor (internal threads on the inside of hub 40) [Page 11, line 11] adjacent the other end of the needle shaft opposing the needle tip (as shown in Fig. 3), the needle shaft passing thru the hub and the syringe adapter, the syringe adapter configured to engage the syringe barrel (via Fig. 3; 19) [Page 11, line 17];
	the needle shaft extending beyond the syringe adapter (as shown in Fig. 40) and configured to pierce the carpule upon engagement with the syringe barrel [Page 11, lines 17-20], the central bore of the needle shaft and the needle tip thereby in fluid interconnection with the pharmaceutical compound contained in the carpule.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson to be configured to pierce the carpule upon engagement with the syringe barrel, as taught by Segal. Doing so would have been well-known in the art, as taught by Segal [Page 11, lines 17-20].
	Anderson in view of Segal still fails to teach wherein, as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle for injection of the pharmaceutical compound proximal to the injection site, wherein the needle shaft has the central bore between 25 and 27 gauge therein for passing the pharmaceutical compound there thru., and wherein the curve therein is such that the centerline axis of the needle shaft at the needle tip is at a 30 degree angle when compared to the centerline axis of the shaft at the hub.
	Sicurelli teaches a needle assembly (as shown in Fig. 1) used in a dental procedure upon a patient, the needle assembly being affixed to a syringe barrel (Fig. 1; 18) for use, the syringe barrel containing a pharmaceutical compound [Col. 4, lines 15-18], the needle assembly comprising:
	a needle shaft (Fig. 3; 10b), the shaft comprising a central bore therein for passing the pharmaceutical compound there thru [Col. 4, lines 32-36];
	a needle tip (Fig. 3; 15b), the needle tip in fluid connection with the central bore;
	a hub [Col. 2, lines 43-44 “Luer Lock”], adjacent the other end of the needle shaft opposing the tip (as shown in Fig. 3);
	the needle shaft comprising a curve therein (as shown in Fig. 3) such that a centerline axis of the shaft at the tip is at an angle when compared to the centerline axis of the shaft at the hub (as show in Fig. 3);
	wherein as the needle tip is inserted into an injection site in the patient and an axial force is applied to the syringe barrel, the centerline axis of the shaft at the tip deflects to a more advantageous angle (Examiner interprets the deflection to be to a “more advantageous” angle, as the needle tip has the ability to flex whatever was is necessary, therefore being “more advantageous”) for injection of the pharmaceutical compound proximate to the injection site [Col. 2, lines 53-60].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle tip of Anderson in view of Segal to deflect to a more advantageous angle for injection of the pharmaceutical compound proximate to the injection site, as taught by Sicurelli. Doing so would have allowed for easier negotiation of the patient’s anatomy [Col. 2, lines 53-60], while also causing less trauma.
Anderson in view of Segal in view of Sicurelli still fails to teach wherein the needle shaft has the central bore between 25 and 27 gauge therein for passing the pharmaceutical compound there thru or wherein the curve therein is such that the centerline axis of the needle shaft at the needle tip is at a 30 degree angle when compared to the centerline axis of the shaft at the hub.
	Uzbelger Feldman teaches a needle assembly (Fig. 7; 12) used in dental procedures (as show in Fig. 6), the needle assembly being affixed to a syringe barrel (Fig. 7; 11) for use, the needle assembly comprising:
	a needle shaft (Fig. 7; 11) the needle shaft comprising a central bore therein for passing a pharmaceutical compound there thru;
	needle shaft has the central bore between 25 and 27 gauge therein for passing the pharmaceutical compound there thru [Paragraph 0089] (as the gauges between 25 and 27 are all contained within the range of 10 to 40, as taught in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle shaft of Anderson in view of Segal in view of Sicurelli to have the central bore between 25 and 27 gauge, as taught by Uzbelger Feldman. Doing so would have been well-known within the art, as taught by Uzbelger Feldman [Paragraph 0089].
	Ardehali teaches a needle assembly used in a dental procedure upon a patient [Paragraph 0031], the needle assembly comprising:
	a needle shaft (Fig. 2; 5), the needle shaft comprising a curve therein such that a centerline axis of the needle shaft at the needle tip is at a 30 degree angle when compared to the centerline axis of the needle shaft at the hub [Paragraph 0031] (as Ardehali teaches that the needle shaft is bent at an angle that is at least 30 degrees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught the curve of the needle shaft of Anderson in view of Segal in view of Sicurelli in view of Uzbelger Feldman to be a 30 degree angle, as taught by Ardehali. Doing so would have allowed for ease of access to different portions of the patient’s mouth, as taught by Ardhali [Paragraph 0031].
Conclusion
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783